NUMBERS 13-08-00704-CR & 13-08-00705-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE: ISMAEL HERNANDEZ



On Petition for Writ of Mandamus



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Per Curiam Memorandum Opinion (1)


 Relator, Ismael Hernandez, pro se, filed petitions for writ of mandamus in the above
causes on December 11, 2008.   The Court requested and received a response filed by
the real party in interest, the State of Texas, acting by and through the District Attorney for
Nueces County, Texas. 
	The Court, having examined and fully considered the petitions for writ of mandamus
and the response thereto, is of the opinion that relator has not shown himself entitled to
the relief sought.  Accordingly, the petitions for writ of mandamus are DENIED.  See Tex.
R. App. P. 52.8(a). 

								PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this the 28th day of January, 2009.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).